SO ORDERED.

SIGNED this 3rd day of April, 2019.




____________________________________________________________________________




                  Designated for print publication
           IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE DISTRICT OF KANSAS



In re:
                                                Case No. 15-40857
Keith Delanor Phillips,                         Chapter 13

                       Debtor.



          Memorandum Opinion and Order Determining that
            Debt Owed to Flora Debacker is Discharged

      Debtor Keith Phillips moves for an order determining that the claim of

Flora Debacker, which Debtor did not include in his initial Schedule F or




             Case 15-40857    Doc# 79   Filed 04/03/19   Page 1 of 13
matrix, is included in his discharge under 11 U.S.C. § 1328.1 Flora Debacker

contends the debt is excepted from discharge by § 523(a)(3)(A), made

applicable to Chapter 13 cases by § 1328(a)(2).2 The matter was taken under

advisement following trial.3 The Court finds that under the facts of this case,

where the Debtor legitimately had no knowledge of Flora Debacker’s claim

when he filed his bankruptcy schedules and did not receive notice of the claim

until after the claims bar date, the exception to discharge of § 523(a)(3)(A)

does not apply.

I.    Findings of Fact

      The witnesses at trial were Debtor, Flora Debacker, and Stephanie

Poyer, an attorney with Butler & Associates, PA, the debt collection law firm

representing Flora Debacker. The Court generally found the testimony


      Doc. 68. All future references in the text to title 11 shall be to the section
      1

number only.
      2
          Doc.70. This Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§
1334(a) and (b) and the Amended Standing Order of Reference of the United States
District Court for the District of Kansas that exercised authority conferred by § 157(a)
to refer to the District’s Bankruptcy judges all matters under the Bankruptcy Code and
all proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order No. 13-1, printed in D. Kan. Rules of
Practice and Procedure (March 2018). A motion to determine dischargeability of a
specific debt is a core proceeding which this Court may hear and determine as provided
in 28 U.S.C.§ 157(b)(2)(I). There is no objection to venue or jurisdiction over the
parties.
      3
       Debtor appeared in person and by his counsel Gary E. Hink. Flora Debacker
appeared in person and by her counsel Todd B. Butler.

                                           2


              Case 15-40857      Doc# 79    Filed 04/03/19   Page 2 of 13
trustworthy, but was particularly impressed by Debtor’s credibility. The

Debtor was as credible as any witness who has testified to this Court. The

Court has no doubt that Debtor testified honestly and forthrightly. Flora

Debacker, on the other hand, in many instances was unable to remember

facts giving rise to this dispute.

      From approximately the fall of 2007 through sometime in June 2014,

Debtor rented his residence from Flora Debacker and/or her husband. There

was no written lease, and the only written evidence of the rental relationship

is an application completed by Debtor in August, 2007. A handwritten note on

the application states that Debtor will pay $350, plus a deposit of $100. The

application states: “rent due by 2nd (second) of month, Late payment of $5.00

per day.”4 Flora Debacker claims a principal amount due of $1,100, which she

claims is supported by a ledger compiled from other records that were not

presented in evidence. The ledger for the period 2010 through 2014 shows

payments of $350 per month from December 31, 2009 through May 31, 2014,

with the exception of no payment in May of 2013 and underpayments of $10

in May 2010 and $50 in December 2010,5 October 2011, February 2012, and


      4
          Exh. A.
      5
        The total claimed 2010 is $170, but the amount of underpayment is $60 and
there is only one late fee of $50 entered. The basis for the remaining $60 is not clearly
stated.

                                           3


                Case 15-40857    Doc# 79    Filed 04/03/19   Page 3 of 13
December 2012. The remainder of $1,100 claim is eight late fees of $50 each6

and pro rated rent of $280 for June 2014.7

      Flora Debacker testified that she never had any contact with Debtor

and that she never informed Debtor about the alleged debt. Debtor testified

that he was never given notice, written or oral, that he was in arrears on his

rental payments or that he owed late fees. Debtor vacated the premises in

June 2014 because he received a letter stating that the property had been (or

would be) sold by auction and he could either leave or arrange a lease with

the new owner. Neither Debtor nor Flora Debacker remembered the precise

date when Debtor left.

      On August 7, 2014, Flora Debacker, through her counsel Butler &

Associates, PA filed a complaint against Debtor to recover the rent claim in

the limited action division of the Shawnee County District Court. The sheriff

was unable to serve summons on Debtor, and the case was dismissed for lack

of prosecution on August 3, 2015.

      Shortly thereafter, on August 28, 2015, Debtor filed a voluntary petition

under Chapter 13. Debtor filed a Schedule F listing all known creditors




      The amount of the late fee appears to be the flat amount of $50 unrelated to the
      6

number of days in arrears.
      7
          The basis for the proration of rent in June 2014 was not explained.

                                            4


                Case 15-40857    Doc# 79    Filed 04/03/19   Page 4 of 13
holding unsecured nonpriority claims. Because Debtor did not know that

Flora Debacker claimed he owed her rent and late charges, she was not

included on Schedule F. Debtor’s plan was confirmed on November 17, 2015.

Notice was given that December 30, 2015, was the deadline to file a proof of

claim for all creditors, except a governmental unit.

      About two and a half years later, in the spring of 2018, Butler &

Associates used their “skip-tracing” method and learned of Debtor’s current

residential address. A letter dated May 4, 2018, was mailed to Debtor

informing him that Butler & Associates had been retained by Flora Debacker

to collect $1,100, plus interest. The Court is convinced that Debtor had no

knowledge of the claim before he received the letter. Debtor advised his

bankruptcy counsel of the letter, and his counsel notified Butler & Associates

of Debtor’s bankruptcy. Collection efforts were terminated. Flora Debacker

did not participate in Debtor’s bankruptcy in any manner.

      A little over a month later, on June 28, 2018, Debtor filed an amended

Schedule F and supplemented his mailing matrix, adding Flora Debacker and

Butler & Associates to both. On October 3, 2018, the Chapter 13 Trustee filed

his Notice of Chapter 13 Plan Completion. On October 16, 2018, Debtor filed

his certification of completion and motion for discharge, together with notice

of an objection deadline on November 15, 2018, and a hearing on December


                                       5


             Case 15-40857   Doc# 79   Filed 04/03/19   Page 5 of 13
11, 2018, if an objection was filed. No objections were filed, and an order of

discharge was entered on November 19, 2018. The Chapter 13 Trustee’s final

report, filed on December 12, 2018, shows that no distributions were made to

unsecured nonpriority creditors, which would have included Flora Debacker.

      By letter dated November 28, 2018, Butler & Associates informed

Debtor’s counsel that it had received notice of Debtor’s discharge and asserted

that Flora Debacker’s claim was nondischargeable under § 523(a)(3). Debtor

filed his motion to determine dischargeability on January 11, 2019.

      The Court is convinced based upon the trial record, particularly the

Debtor’s credible testimony, that Debtor had no knowledge of Flora Debaker’s

claim until he received the May 4, 2018 letter from Butler & Associates, about

two and a half years after the deadline for filing proofs of claim in his

bankruptcy case. This is not a situation where a debtor simply forgot about a

claim; in this case there is no question that Debtor did not have knowledge of

Flora Debacker’s claim until almost three years after he filed his petition,

long after expiration of the claims bar date.

II.   Conclusions of Law

      Speaking broadly, claims omitted from an individual debtor’s schedules

are excluded from discharge. Specifically, § 1328(a)(2) provides that a




                                        6


             Case 15-40857    Doc# 79   Filed 04/03/19   Page 6 of 13
Chapter 13 discharge does not discharge debts of the kind specified in §

523(a)(3). Section 523(a)(3) applies to any debt:8

            (3) neither listed nor scheduled under section 521(a)(1)
            of this title, with the name, if known to the debtor, of
            the creditor to whom such debt is owed, in time to
            permit -

                   (A) if such debt is not of a kind specified in
                   paragraph (2), (4), or (6) of this subsection, timely
                   filing of a proof of claim, unless such creditor had
                   notice or actual knowledge of the case in time for
                   such timely filing; or

                   (B) if such a debt is of a kind specified in
                   paragraph (2), (4), or (6) of this subsection,
                   timely filing of a proof of claim and timely
                   request for a determination of
                   dischargeability of such debt under one of
                   such subsections, unless such creditor had
                   notice or actual knowledge of the case in
                   time for such timely filing and request;

There is no contention that Flora Debacker’s claim could be excepted from

discharge under subsections (a)(2), (a)(4), or (a)(6) such that subsection

(a)(3)(B) would apply. Therefore the Court’s task is to determine if the

subsection (a)(3)(A) exception applies when, as in this case, the Debtor had no

knowledge of the omitted debt. The Court finds that it does not.




      8
       Section 523(a)(3) applies to discharges under §§ 727, 1141, 1228(a), 1228(b),
and 1328(b). It also applies to § 1328(a) discharges via § 1328(a)(2).

                                         7


              Case 15-40857    Doc# 79   Filed 04/03/19   Page 7 of 13
          Debtor argues that the § 523(a)(3)(A) discharge exception should not

apply here because Flora Debacker suffered no harm because there was no

distribution to general unsecured creditors. Reliance is placed on the line of

cases that hold:

          [i]n a no-asset Chapter 7 case, no deadline is set for filing of
          claims. Therefore, the lack of notice to creditors does not deprive
          the creditor of the opportunity to file a timely proof of claim. In
          such cases, unless the debt falls within subsection 523(a)(2),
          (a)(4) or (a)(6), it is discharged.9

The Tenth Circuit Court of Appeals adopted this exception in Parker.10 In

that case, the bankruptcy court granted the Chapter 7 debtor’s motion to

reopen his no-asset case to include an omitted claim and ruled that the

omitted claim had been discharged. The Tenth Circuit Bankruptcy

Appellate Panel affirmed, and the circuit court adopted the Panel’s reasoning

that stated:

                Here the bankruptcy court correctly found that
                §523(a)(3)(A) does not apply because the Debtor’s
                Chapter 7 case was a no asset case with no claims bar
                date set; therefore, [the omitted creditor] had suffered
                no prejudice because [the omitted creditor] will have




      9
        4 Collier on Bankruptcy ¶ 523.09[5] (Richard Levin & Henry J. Sommer eds.-
in-chief, 16th ed. 2018).
      10
           Watson v. Parker (In re Parker), 313 F.3d 1267 (10th Cir. 2002).

                                            8


                Case 15-40857     Doc# 79   Filed 04/03/19   Page 8 of 13
              an opportunity to file a claim if any assets are
              discovered.11

       The Court rejects Debtor’s argument that the foregoing exception

applies in this case. Debtor did not cite and the Court has not located any

cases applying this exception in Chapter 13 case. The rationale for the

exception, that there is no bar date in a no-asset Chapter 7 case, does not

apply in Chapter 13 cases where a bar date is set, even if no distributions to

general unsecured creditors are contemplated. In addition, in Parker the

Tenth Circuit also adopted the BAP’s conclusion “that equitable

considerations do not impact the dischargeability of a debt under

§ 523(a)3)(A).”12 The Court is therefore precluded from holding that Flora

Debacker’s claim is not within the exception for discharge simply because

she was not harmed by omission of her claim from the schedules.

       However, there is another circumstance where courts have held that




      11
        Id. at 1269 (quoting Watson v. Parker (In re Parker), 264 B.R. 685, 695 (10th
Cir. BAP 2001)).
      12
         Id. This is in contrast to the Court of Appeals for the Fifth Circuit, who held
that “section 523(a)(3) must be construed with an eye toward the equitable principles
which underlie bankruptcy law.” Stone v. Caplan (In re Stone), 10 F.3d 285 (5th Cir.
1991).

                                           9


              Case 15-40857     Doc# 79    Filed 04/03/19   Page 9 of 13
§ 523(a)(3) does not apply. That is when the debtor has no knowledge of the

claim in time to include it in the schedules before the bar date has run.13

One court stated, “Because the Debtors had no knowledge about a potential

claim held by the [creditors] and therefore could not have scheduled any such

claim at the time this case was filed, § 523(a)(3)(A) does not render the

[creditor’s] claim nondischargeable.”14 Another found that where the debtor

did not know of the claim, it was “evident that the exception set forth in §

523(a) is not applicable.”15 Although the Court has found no Tenth Circuit

Court of Appeals case adopting this reasoning, the Tenth Circuit BAP, when

finding that a debtor’s knowledge of a claim was a material fact when ruling

on a summary judgment motion seeking a determination of dischargeability

of an omitted claim, stated, “Pursuant to § 523(a)(3), a debtor has

responsibility to list claims only if known.”16



      13
         E.g., Muir v. McWilliams, 517 B.R. 132, 138 (S.D. Ind. 2014); Leadbetter v.
Snyder (In re Snyder), 544 B.R. 905, 909 (Bankr. M.D. Fla. 2016); Aetna Casualty &
Surety Co. of Illinois v. Wilson (In re Wilson), 200 B.R. 72, 74 (Bankr. M.D. Fla. 1996);
Attorneys Title Ins. Fund, Inc. v. Lottes (In re Lottes), 226 B.R. 634, 637 (Bankr. E.D.
Mo. 1998). The cases cited and discussed herein are Chapter 7 cases, but the reasoning
applies equally in Chapter 13 cases.
      14
           In re Snyder, 544 B.R. at 909.
      15
           In re Wilson, 200 B.R. at 74.

       Schlueter v. State Farm Mut. Ins. Co. (In re Schlueter), 391 B.R. 112, 116 (10th
      16

Cir. BAP 2008) (emphasis in original).

                                            10


                Case 15-40857     Doc# 79   Filed 04/03/19   Page 10 of 13
       The rulings of these courts finding that a claim unknown to the debtor

is not within the exception of § 523(a)(3) are supported by examination of the

language of the statute. Section 523(a)(3) defines “such debt”—the type of

debt potentially excepted from discharge by the subsection—as “any debt

neither listed nor scheduled . . ., with the name, if known to the debtor, of

the creditor to whom such debt is owed. . . .” Does the phrase “if known to the

debtor” modify only “the name ” or does it also modify “any debt neither

listed nor scheduled?” If it modifies only the name of the creditor,17 a debtor

would be not penalized by denial of discharge for failure to list an unknown

name for a scheduled known debt, such as when a debt has been transferred

without knowledge of the debtor. But this construction would penalize a

debtor who failed to list or schedule a debt because of no knowledge of the

debt itself. This absurd result—penalizing a debtor for a failure which he


      17
         The rule of statutory construction that would support this construction is the
rule of last antecedent, which provides that “a limiting clause or phrase . . . should
ordinarily be read as modifying only the noun or phrase that it immediately follows.”
Lockart v. United State, __ U.S.___, 136 S.Ct. 958, 962 (2016) (quoting Barnhart v.
Thomas, 540 U.S. 20, 26 (2003)). But the rule is not absolute and can be overcome by
other indications of meaning. Id. at 963. Here avoidance of an absurd result strongly
indicates that the rule should not be applied. The construction is necessary to promote
the general rule that in determining whether a particular debt is dischargeable, the
statute on which the creditor relies should be construed in favor of the debtor. In
addition, under the circumstances of this case, and many individual Chapter 7 and
Chapter 13 cases, construing “known to the debtor” to apply only to a creditor’s name
would result in enhancing the rights of general unsecured creditors who were not
known to the debtor over those similarly situated creditors whose claims were correctly
listed, contrary to the Bankruptcy Code’s equitable distribution scheme.

                                          11


              Case 15-40857    Doc# 79    Filed 04/03/19   Page 11 of 13
was powerless to correct—is avoided if the phrase “if known to the debtor” is

construed to modify the definition of “such debt” and not only the name of

the creditor. As one court stated, “[a]pplying § 523(a)(3)(B) only to claims

known by the debtor is consistent with the statute’s plain language, which

states that it applies when the claim is not listed or scheduled ‘with the

name, if known to the debtor, of the creditor to whom such debt is owed. . .

.’”18

         For the foregoing reasons, the Court predicts that the Tenth Circuit, if

presented with the question, would rule that the § 523(a)(3) exception to

discharge does not apply when the debtor has no knowledge of the creditor’s

claim in time to give sufficient notice to allow the timely filing of a proof of

claim.

III.     Conclusion

         For the foregoing reasons, in the specific circumstances of this case

where Debtor had no knowledge of Flora Debacker’s claim when he prepared

and filed his schedules, and did not acquire such knowledge until after

expiration of the claims bar date, the Court finds the debt is not excepted

from discharge by § 523(a)(3)(A). The Debtor’s motion is granted.




        18
             In re McWilliams, 517 B.R. at 138.

                                             12


                  Case 15-40857    Doc# 79   Filed 04/03/19   Page 12 of 13
It is so ordered.

                               ###




                               13


     Case 15-40857   Doc# 79   Filed 04/03/19   Page 13 of 13
